DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/09/2021 has been entered. Claims 1-9, 11-16, and 19 remain pending in the application; claims 10, 17-18, and 20-21 have been cancelled; and claims 22-23 have been added. Applicant’s amendments to claims 1 and 11 have overcome each rejection previously set forth in the Non-Final Office Action mailed 11/09/2020.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/09/2021, with respect to the rejection(s) of claims 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and are allowable.  However, upon further consideration, a new ground(s) of rejection is made in view of Shave, Yoshimi, and Matsutani for claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shave (US Patent 5,358,498) in view of Yoshimi et al. (US PGPub 2019/0059882), and in view of Matsutani et al. (US PGPub 2016/0022264), hereinafter known as “Shave,” “Yoshimi,” and “Matsutani,” respectively.
With regards to claim 19, Shave discloses (Figure 1, alternatively 7) a needle and suture assembly comprising: 
a curved surgical needle 12, said curved surgical needle 12 including an elongated body having a proximal end and a distal end with a sharpened tip (Figure 1); 
a suture 14 having a free end juxtaposed with the proximal end of said elongated body of said curved surgical needle 12 (Figure 7 – suture 14 is juxtaposed at the proximal end of needle 12’);
a connector 22 disposed between said needle 12’ and said suture 14, said connector 22 including a first end attached to the proximal end of said elongated body of said curved surgical needle 12’ and a second end attached to the free end of said suture 14 (Figure 7); 
wherein said elongated body of said curved surgical needle 12’ further comprises a hole (recess where connector 22 is seated; Col 6 lines 34-37), wherein the first end of said connector 22 comprises a wire (non suture containing end of sleeve 22; Col 6 lines 34-37) that is inserted into said hole for securing the first end of said connector 22 with the proximal end of said elongated body, and wherein the second end of said connector 22 comprises a tubular member (Figure 7, 22 that seats 14 has a cross-section of a tubular member) having an opening that seats the free end of said suture 14 for securing the connector 22 to the free end of said suture 14.
Shave is silent to a curved surgical needle made of superelastic alloy; wherein said connector is made of a material having less elasticity and greater plasticity than said superelastic alloy of said curved surgical needle; and wherein the curved surgical needled comprises a hole with a tapered surface formed in the proximal end face of said elongated body.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the needle/connector of Shave for the material of the needle/connector of Yoshimi for the purpose of being able to change shape  by phase transformation or reverse transformation between an austenite phase and a martensite phase of the needle (Paragraph 34 or Yoshimi) and so the connector does not deform of return to its original shape by the predetermined temperature (Paragraph 37 of Yoshimi). According to MPEP 2144.07, the selection of a known material based on its suitability for its intended use is motivation to use the needle/connector material of Yoshimi in place of the needle/connector material of Shave.
However, in the same field of endeavor, Matsutani teaches (Figure 1 and 2B) a curved surgical needle 1 which comprises a hole 5/6 with a tapered surface (Figure 2B) formed in the proximal end face 3 of said elongated body 4.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle and suture assembly of Shave/Yoshimi for the tapered surface of Matsutani for the purpose of creating a dimension which can allow bending of the wire joined to the hole (a gap constraining the degree of freedom of the wire) (Paragraph 47 of Matsutani).



Allowable Subject Matter
Claims 1-9 and 11-16 are allowed. Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 11 are novel in the art due to the relationship between the curved surgical needle, suture, metallic connector, and attachment post. Claims 1 and 11 recite “wherein said attachment post has a lateral surface that extends along the length of said attachment post and that slopes inwardly between a proximal end and a distal end of said attachment post at an angle of one degree relative to the longitudinal axis of said attachment post.” The one degree inward slope overcomes the prior art cited in the Non-Final rejection of Yoshimi, whereas Yoshimi’s attachment post does not slope and is a straight surface. For these reasons, claims 1-9 and 11-16 are allowable.
Claim 22 is allowable due to the different diameter regions of the connector, “wherein the first end of said connector defines a smaller diameter region of said connector and the second end of said connector defines a larger diameter region of said connector, and wherein said connector has an outer surface that slopes outwardly from said smaller diameter first section of said connector to said larger diameter second section of said connector, and wherein said tapered surface of said hole at the proximal end of said elongated body conforms to said sloping outer surface of said connector for securing said connector to the proximal end of said elongated body of said needle.” Although the connector of Shave does slope outwardly, it would be hindsight to make the motivation of the connector of Shave “conforming” to the tapered hole of the curved surgical needle of Matsutani. For these reasons, claims 22 and 23 would be allowable if written in independent format. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/05/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771